DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-18, in the reply filed on 22 August 2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.

The present action treats claims 1-18 on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first line extending tangentially along a medial side of the top portion and laterally outward at an angle of about 37 degrees from a line extending tangentially across a heel end of the top portion  must be shown or the feature(s) canceled from the claim(s). 
It is noted that 146 extends tangentially along a lateral side (118) of the top portion in Fig. 4.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the weft and warp plies comprise carbon polymer filler material”.  However, it is not understood what is meant by “carbon polymer filler material”.  “carbon polymer filler material” does not have an accepted meaning in the art, and it isn’t understood whether it means a polymer that is filled with carbon (for example a graphite-filled polymer) or a filler material that is made out of “carbon polymer” wherein “carbon polymer” means a carbonaceous polymer (i.e. a polymer whose repeat unit chemical structure comprises carbon) or a carbon filler that fills/reinforces polymer material (as in carbon fiber filling a polymeric resin) or some other meaning.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches any of the above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over [Filteau, US 2020/0337409] in view of [Dombrow, US 2016/0324269].
Regarding claim 1:
Filteau teaches:
A footwear upper (the combined 26 and 28; i.e. “shell 26” and liner 28”; para 55), comprising: an outward facing portion (“outer fabric sheet 18” of Filteau’s “third layer”; para 46) formed from a polyester yarn (“fabric sheets are…made with…synthetic polymers composed of a…ester, such as polyester…with natural or synthetic fibers to obtain blended properties”; para 46); and an inward facing portion (“inner fabric sheet 20” of Filteau’s “third layer”; para 46) formed from a combination of polyester yarn and a second yarn (“fabric sheets are…made with…synthetic polymers composed of a…ester, such as polyester…with natural or synthetic fibers to obtain blended properties”; para 46), wherein the inward facing portion is directly coupled to the outward facing portion (via at least element 22 as described in para 47).

Thus although Filteau teaches the inward facing portion 20 formed from a combination of polyester yarn and a second yarn (see above), Filteau does not expressly teach that the second yarn is an ultra-high- molecular weight polyethylene (UHMWPE) yarn.

However, Filteau does teach the second yarn can be “polyethylene” (para 46).  Moreover, Filteau expressly teaches the inward facing portion 20 can be formed from a blend of polyester “with…synthetic fibers to obtain blended properties” (para 46).  Moreover, and in reference to “textile” as used within Filteau, Filteau does expressly list “polyethylene (PE)” as well as “oleofin fibers” (para 39).  Accordingly a combination of polyester yarn and polyethylene yarn is disclosed by Filteau; moreover, combining yarns in order to obtain “blended properties” is taught; thus Filteau teaches the composition of the fabric structure can be modified in order to change the properties of the footwear.  However, Filteau does not expressly disclose a ultra-high- molecular weight polyethylene (UHMWPE) yarn.

However, Dombrow teaches a footwear upper that comprises UHMWPE yarn: “section 225 can be provided with a configuration that includes a region 287 having a structure that serves as a heat sink for the shoe by affecting moisture, airflow and/or heat transfer for the upper 105 at the region 287. These features are generally achieved by utilizing one or a combination of yarn types knitted at such region 287 that provide…effective heat transfer (e.g., providing yarns in region 287 that comprise an ultra high molecular weight polyethylene or UHMWPE polymer component)” (para 30).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear upper of Filteau such that its second yarn is the UHMWPE yarn of Dombrow in order to afford effective heat transfer to the upper, as taught by Dombrow.  One would be motivated to adopt the modification insofar as Filteau teaches that “thermal comfort” is a desirable property of the footwear and that “benefits may include comfort properties such as…heat…transference” (para 58).
In adopting the modification, one would arrive at the limitation the inward facing portion formed from a combination (as in Filteau) of polyester yarn (as in Filteau) and a second yarn (as in Filteau) wherein the second yarn is ultra-high- molecular weight polyethylene (UHMWPE) yarn (as in the modification taught by Dombrow), resulting in a modified upper meeting claim limitations.

Regarding claim 5:
Filteau in view of Dombrow teach the footwear upper of claim 1, as set forth above.
Filteau further teaches wherein the inward facing portion extends along the outward facing portion in forefoot, midfoot, and heel regions of the footwear upper.
(“liner 28” (see Fig. 3, wherein 28 as embodied in Fig. 3 has forefoot, midfoot, and heel regions) “is…made with…multilayer textile assembly 10…in whole”; para 56)

Regarding claim 6:
Filteau in view of Dombrow teach the footwear upper of claim 1, as set forth above.
Filteau further teaches wherein the inward facing portion is exposed to an interior cavity defined by the footwear upper at least in the forefoot and midfoot regions.
(insofar as Filteau teaches the liner “made with…multilayer textile assembly 10…in whole” (para 59) and that inward facing portion 20 of the multilayer textile assembly is an “inner fabric” (para 46), Filteau teaches the inward facing portion is exposed to an interior cavity defined by the upper in the regions as claimed; see also para 56 of Filteau: “extends on the foot side”)


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Filteau, US 2020/0337409] and [Dombrow, US 2016/0324269] as applied to claim 1 above, and further in view of [Rock, US 5,896,758].
Filteau in view of Dombrow teach the footwear upper of claim 1, as set forth above.
Although Filteau teaches the inward facing portion is directly coupled to the outward facing portion (see above treatment of claim 1), Filteau does not expressly teach the inward facing portion is directly coupled to the outward facing portion through the process of at least one of knitting, braiding, or weaving.
However, Filteau does teach the inward facing portion directly coupled to the outward facing portion by yarn 22 wherein “yarn 22 is arranged in a pile structure forming a…spacer between the outer and inner fabric sheets 18 and 20. The production of this pile structure includes superposing the outer and inner fabric sheets 18 and 20 and connecting them together at a multitude of points over their entire surfaces with the monofilament yarn 22 using a method resembling that of manufacturing double piece velvet weaving. However, unlike the manufacture of double piece velvet weaving, the outer and inner fabric sheets 18 and 20 are not separated after their manufacture to produce two textiles but may rather be used uncut. The “piles” created in this manner may therefore remain connected to both fabric sheets” (para 49; emphases provided by Examiner).  Thus Filteau at least suggests a process of at least one of knitting, braiding, or weaving insofar as Filteau teaches yarn 22 connects inward and outward facing portions at a multitude of points using a method resembling double-piece velvet weaving.
However, Rock teaches a double-faced fabric for footwear wherein oppositely facing portions portion are expressly directly coupled through the process of at least one of knitting, braiding, or weaving via a method resembling that of manufacturing double piece velvet weaving: “a double-face fabric of the invention is prepared by knitting a three-dimensional knit fabric on a double-needle bar warp knitting machine commonly used in the manufacture of velvet and well known in the art. As shown in FIGS. 1 and 2, the three-dimensional knit spacer fabric is generally indicated at 11 and includes a first fabric layer 13 made from stitch yarn 17, a second fabric layer 15 made from stitch yarn 19, and pile yarn 21 interconnecting the two layers” (the paragraph spanning cols. 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear upper of the modified Filteau to have its the inward facing portion is directly coupled to the outward facing portion through the process of at least one of knitting, braiding, or weaving, as in Rock, in order to create an improved footwear upper, one capable of being manufactured by methods and machinery  that are common in the art, as taught by Rock (the paragraph spanning cols. 1-2).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Filteau, US 2020/0337409] and [Dombrow, US 2016/0324269] as applied to claim 1 above, and further in view of [Abdeen, WO 2019/229427 A1]
Regarding claim 3:
Filteau in view of Dombrow teach the footwear upper of claim 1, as set forth above.
Although the modified Filteau teaches the composition of the inward facing portion is at least some percentage of UHMWPE yarn (refer to above treatment of claim 1), the modified upper does not expressly meet the limitation the composition of the inward facing portion is at least 70% UHMWPE yarn.
However, and in relation to a “liner…, e.g….a boot, a shoe or a sock” (page 6 lines 27-29), Talor teaches the composition of a fabric comprising UHMWPE of 60-100% and 0-40% polyester:
“In embodiments the yarn comprises at least one of (i)…ultra-high-molecular- weight polyethylene…and/or at least one of (i) ….polyester,…In embodiments the yarn comprises …at least 60wt% (i) and/or no more than 40wt% (ii).” (the paragraph spanning pages 5-6)
(It is noted that Abdeen used the character (i) to refer to the polyester in the second line of the excerpt above; however, one of ordinary skill would recognize that the recitation of polyester should have been preceded by the correct indicator “(ii)”.
	Abdeen further teaches: “Suitable cut-resistant fibres include one of, or a blend of two or more of aramid (including para-aramid ), ultra-high-molecular-weight polyethylene (UHMWPE), high strength polypropylene, high strength polyvinyl alcohol, high strength liquid crystal polyesters, and fibre glass. In embodiments the liner comprises ultra-high-molecular- weight polyethylene and/or fibre glass. Typically, the liner comprises cut-resistant fibres together with conventional fibres. (page 5 lines 24-30).
	One of ordinary skill would recognize that the modified Filteau as applied to claim 1 comprises polyester conventional fiber (i.e. polyester) and UHMWPE fiber.  Although the modification as applied to claim 1 does not refer to a cut-resistant property of the UHMWPE fiber, one of ordinary skill would recognize that the modified upper’s composition is a blend of conventional fiber (i.e. polyester) and a different fiber (i.e. UHMWPE) having a special property (i.e. affording good heat transfer properties as taught by Dombrow; refer to above treatment of claim 1) different from that of the conventional fiber.  Accordingly, one of ordinary skill would consider Abdeen’s compositional teaching to be relevant to the combination of conventional fiber and UHMWPE fiber found in the modified upper as applied to claim 1.
	Because Abdeen is concerned with balancing properties of conventional and specialty fibers and provides for adjusting the yarn composition, the percentage range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed percentage values through routine experimentation in order to provide desired degree of heat transfer, cost, and comfort to the upper, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear upper of the modified Filteau such that the composition of the inward facing portion is at least 70% UHMWPE yarn in order to afford a high heat transfer to the upper while maintaining a good balance of cost and comfort to the upper owing to the balance of the yarn comprising the conventional yarn (i.e. polyester) and accordingly the overall composition of the inward facing portion.  One of ordinary skill would be motivated to adopt the change insofar as Filteau teaches the motivation to optimize blended properties (“fabric sheets are…made with…synthetic polymers composed of a…ester, such as polyester…with natural or synthetic fibers to obtain blended properties”; para 46) and is concerned with cost and comfort of the article (para 58).

Regarding claim 4:
Filteau in view of Dombrow teach the footwear upper of claim 1, as set forth above.
Although the modified Filteau teaches the composition of the inward facing portion is at least some percentage of UHMWPE yarn (refer to above treatment of claim 1), the modified upper does not expressly meet the limitation the composition of the inward facing portion is at least 90% UHMWPE yarn.
However, and in relation to a “liner…, e.g….a boot, a shoe or a sock” (page 6 lines 27-29), Talor teaches the composition of a fabric comprising UHMWPE of 60-100% and 0-40% polyester:
“In embodiments the yarn comprises at least one of (i)…ultra-high-molecular- weight polyethylene…and/or at least one of (i) ….polyester,…In embodiments the yarn comprises …at least 60wt% (i) and/or no more than 40wt% (ii).” (the paragraph spanning pages 5-6)
(It is noted that Abdeen used the character (i) to refer to the polyester in the second line of the excerpt above; however, one of ordinary skill would recognize that the recitation of polyester should have been preceded by the correct indicator “(ii)”.
	Abdeen further teaches: “Suitable cut-resistant fibres include one of, or a blend of two or more of aramid (including para-aramid ), ultra-high-molecular-weight polyethylene (UHMWPE), high strength polypropylene, high strength polyvinyl alcohol, high strength liquid crystal polyesters, and fibre glass. In embodiments the liner comprises ultra-high-molecular- weight polyethylene and/or fibre glass. Typically, the liner comprises cut-resistant fibres together with conventional fibres. (page 5 lines 24-30).
	One of ordinary skill would recognize that the modified Filteau as applied to claim 1 comprises polyester conventional fiber (i.e. polyester) and UHMWPE fiber.  Although the modification as applied to claim 1 does not refer to a cut-resistant property of the UHMWPE fiber, one of ordinary skill would recognize that the modified upper’s composition is a blend of conventional fiber (i.e. polyester) and a different fiber (i.e. UHMWPE) having a special property (i.e. affording good heat transfer properties as taught by Dombrow; refer to above treatment of claim 1) different from that of the conventional fiber.  Accordingly, one of ordinary skill would consider Abdeen’s compositional teaching to be relevant to the combination of conventional fiber and UHMWPE fiber found in the modified upper as applied to claim 1.
	Because Abdeen is concerned with balancing properties of conventional and specialty fibers and provides for adjusting the yarn composition, the percentage range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed percentage values through routine experimentation in order to provide desired degree of heat transfer, cost, and comfort to the upper, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear upper of the modified Filteau such that the composition of the inward facing portion is at least 90% UHMWPE yarn in order to afford a high heat transfer to the upper while maintaining a good balance of cost and comfort to the upper owing to the balance of the yarn comprising the conventional yarn (i.e. polyester) and accordingly the overall composition of the inward facing portion.  One of ordinary skill would be motivated to adopt the change insofar as Filteau teaches the motivation to optimize blended properties (“fabric sheets are…made with…synthetic polymers composed of a…ester, such as polyester…with natural or synthetic fibers to obtain blended properties”; para 46) and is concerned with cost and comfort of the article (para 58).

Claims 7-9 as best understood, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Filteau, US 2020/0337409], [Rock, US 5,896,758] , [Dombrow, US 2016/0324269], and [Auger, US 2008/0010863].
Regarding claim 7:
Filteau teaches: An article of footwear (“footwear 24”; para 55), comprising: an inward facing portion (“inner fabric sheet 20” of Filteau’s “third layer”; para 46) coupled together (via at least element 22 as described in para 47) with an outward facing portion (“outer fabric sheet 18” of Filteau’s “third layer”; para 46) forming an upper (the combined 26 and 28; i.e. “shell 26” and liner 28”; para 55); wherein the inward facing portion is exposed to an interior cavity of the article of footwear (insofar as Filteau teaches the liner “made with…multilayer textile assembly 10…in whole” (para 59) and that inward facing portion 20 of the multilayer textile assembly is an “inner fabric” (para 46), Filteau teaches the inward facing portion is exposed to an interior cavity defined by the upper in the regions as claimed; see also para 56 of Filteau: “extends on the foot side”) and is formed from a combination of polyester yarn and a second yarn (“fabric sheets are…made with…synthetic polymers composed of a…ester, such as polyester…with natural or synthetic fibers to obtain blended properties”; para 46)


Although Filteau teaches the inward facing portion coupled together with the outward facing portion, Filteau does not expressly teach the inward facing portion knitted together with an outward facing portion forming an upper.
However, Filteau does teach the inward facing portion directly coupled to the outward facing portion by yarn 22 wherein “yarn 22 is arranged in a pile structure forming a…spacer between the outer and inner fabric sheets 18 and 20. The production of this pile structure includes superposing the outer and inner fabric sheets 18 and 20 and connecting them together at a multitude of points over their entire surfaces with the monofilament yarn 22 using a method resembling that of manufacturing double piece velvet weaving. However, unlike the manufacture of double piece velvet weaving, the outer and inner fabric sheets 18 and 20 are not separated after their manufacture to produce two textiles but may rather be used uncut. The “piles” created in this manner may therefore remain connected to both fabric sheets” (para 49; emphases provided by Examiner).  Thus Filteau at least suggests the portions joined together by yarn in a manner that is akin to knitting insofar as Filteau teaches yarn 22 connects inward and outward facing portions at a multitude of points using a method resembling double-piece velvet weaving.
However, Rock teaches a double-faced fabric for footwear wherein oppositely facing portions portion are expressly directly coupled and knitted together and via a method resembling that of manufacturing double piece velvet weaving: “a double-face fabric of the invention is prepared by knitting a three-dimensional knit fabric on a double-needle bar warp knitting machine commonly used in the manufacture of velvet and well known in the art. As shown in FIGS. 1 and 2, the three-dimensional knit spacer fabric is generally indicated at 11 and includes a first fabric layer 13 made from stitch yarn 17, a second fabric layer 15 made from stitch yarn 19, and pile yarn 21 interconnecting the two layers” (the paragraph spanning cols. 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear upper Filteau to have its the inward facing portion directly coupled to the outward facing portion, the inward facing portion knitted together with the outward facing portion, as in opposing portions are knitted together in Rock, in order to create an improved footwear upper, one capable of being manufactured by methods and machinery that are common in the art, as taught by Rock (the paragraph spanning cols. 1-2).

Thus although the modified Filteau meets the limitation the inward facing portion 20 formed from a combination of polyester yarn and a second yarn (see above), Filteau does not expressly teach that the second yarn is an ultra-high- molecular weight polyethylene (UHMWPE) yarn.

However, Filteau does teach the second yarn can be “polyethylene” (para 46).  Moreover, Filteau expressly teaches the inward facing portion 20 can be formed from a blend of polyester “with…synthetic fibers to obtain blended properties” (para 46).  Moreover, and in reference to “textile” as used within Filteau, Filteau does expressly list “polyethylene (PE)” as well as “oleofin fibers” (para 39).  Accordingly a combination of polyester yarn and polyethylene yarn is disclosed by Filteau; moreover, combining yarns in order to obtain “blended properties” is taught; thus Filteau teaches the composition of the fabric structure can be modified in order to change the properties of the footwear.  However, Filteau does not expressly disclose a ultra-high- molecular weight polyethylene (UHMWPE) yarn.

However, Dombrow teaches a footwear upper that comprises UHMWPE yarn: “section 225 can be provided with a configuration that includes a region 287 having a structure that serves as a heat sink for the shoe by affecting moisture, airflow and/or heat transfer for the upper 105 at the region 287. These features are generally achieved by utilizing one or a combination of yarn types knitted at such region 287 that provide…effective heat transfer (e.g., providing yarns in region 287 that comprise an ultra high molecular weight polyethylene or UHMWPE polymer component)” (para 30).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified footwear upper of Filteau such that its second yarn is the UHMWPE yarn of Dombrow in order to afford effective heat transfer to the upper, as taught by Dombrow.  One would be motivated to adopt the modification insofar as Filteau teaches that “thermal comfort” is a desirable property of the footwear and that “benefits may include comfort properties such as…heat…transference” (para 58).
In adopting the modification, one would arrive at the limitation the inward facing portion formed from a combination (as in Filteau) of polyester yarn (as in Filteau) and a second yarn (as in Filteau) wherein the second yarn is ultra-high- molecular weight polyethylene (UHMWPE) yarn (as in the modification taught by Dombrow), resulting in a modified upper meeting claim limitations.
Thus the modified Filteau teaches all the limitations excepting those pertaining to the claimed top portion.  Filteau does not expressly teach a top portion coupled to the upper, the top portion having weft plies and warp plies.

However, Auger teaches an article of footwear 100 comprising an upper 102 and a top portion 104 (para 74; Fig. 1) coupled thereto.  

Auger further teaches (Fig. 10) the top portion 104 has weft plies (the combined 760, 762, and 764; paras 107-109) and warp plies (the combined 761, 763, and 765; paras 107-109).  The warp and weft plies of Auger, combined with tie layers as described in para 97 and shown in Fig. 8 result in a top portion.  The resultant top portion results in “a lightweight full length composite plate that could be used as the primary structural component of various types of footwear. The desired full length composite plate would allow for maximum support in the heel and arch and provide proper structure and flexibility in the forefoot region, while at the same time, helping to maintain the desired weight reduction” (para 7); Auger further teaches the top portion affords “strength and durability” to the footwear (para 4).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Filteau such that it further comprises the top portion of Auger (i.e. comprising warp and weft plies as in Fig. 10 of Auger as well as tie layers as shown in Fig. 8 and described in para 97 of Auger) coupled to the upper (as in para 74; Fig. 1 of Auger), the top portion having weft plies and warp plies (i.e. 760, 762, 764 and 761, 763, and 765 of Auger as described above) in order to afford exceptional strength and durability to the footwear, to support to heel and arch of the footwear while also providing proper structure and flexibility in the forefoot region, and also affording a lightweight footwear, as taught by Auger (paras 4 and 7).  One would be motivated to adopt the modification insofar as Filteau teaches strength, durability, and weight (para 4) as well as flexibility (para 58) are significant property considerations in relation to Filteau’s footwear.

Regarding claim 8:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 7, as set forth above.
The modified Filteau as applied to claim 7 further meets the limitation wherein the warp plies follow a longitudinal path along the top portion defined by a trajectory of a center of pressure of a foot within the article of footwear and the weft plies extend laterally across the top portion.
(The modified footwear is configured such that warp plies 761, 763, and 765 of the modified footwear follow a longitudinal path along (i.e. in a direction of) some trajectory of some center of pressure of a foot of some wearer in some configuration within the article of footwear; moreover, the weft plies 706, 762, and 764 of the modified footwear extend laterally across the top portion, as they do in Fig. 10 of Auger; see also “weft and warp…set at right angles to one another”; para 106 of Auger).


Regarding claim 9:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 7, as set forth above.
The modified Filteau further meets the limitation wherein the weft and warp plies comprise carbon polymer filler material.
(Weft and warp plies as embodied in Fig. 10 of Auger are “carbon fiber” (para 113 of Auger); the material identified by Auger is carbon polymer filler material, as best understood, insofar as it is carbon material that serves as a filler in the polymeric (i.e. TPU-based as described in para 96 of Auger) top portion of the modified footwear).

Regarding claim 10:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 7, as set forth above.
The modified Filteau further meets the limitation wherein a plurality of the weft plies in a metatarsal section of the top portion are configured to extend in parallel with a virtual metatarsal line.
(Claim 10 does not limit what the virtual line is.  The present specification (para 15) recites “The virtual metatarsal line can extend across the top portion from a point…” (emphasis provided by Examiner); accordingly, the modified Filteau meets the limitation insofar as a plurality of the weft plies are configured to extend in parallel with some virtual metatarsal line)

Regarding claim 11:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 10, as set forth above.
The modified Filteau does not expressly address wherein the virtual metatarsal line extends across the top portion from a point on a medial side of the top portion at about 0.73 times a length of the top portion measured from a heel end of the top portion and extending across the top portion and back toward the heel end at an angle of about 20 degrees from a line extending across the top portion from the point on the medial side and perpendicular to the length.
However, while not expressly to scale: a plurality of weft plies of 764 of Auger appear to meet the limitation.  Moreover, Auger does expressly teach “sixth angle A6…preferably between 45 and 90 degrees” from longitudinal axis 742 (paras 109 and 110).  
Auger’s longitudinal axis 742 defines a length of the top portion; accordingly Auger teaches a line extending across the top portion from a point on a medial side and perpendicular to the length (see annotated Fig. 10 – a of Auger below):

    PNG
    media_image1.png
    624
    667
    media_image1.png
    Greyscale

Accordingly, Auger does expressly teach a plurality of weft plies 764 in a metatarsal section of the top portion configured to extend in parallel with a virtual metatarsal line wherein the virtual metatarsal line extends across the top portion from a point on a medial side of the top portion at about 0.73 times a length of the top portion measured from a heel end of the top portion and extending across the top portion and back toward the heel end at an angle of between 0 and 45 degrees (considering Auger teaches A6 is between 45 and 90 degrees of 742, and the annotated line above is perpendicular to 742) from a line extending across the top portion from the point on the medial side and perpendicular to the length.
Although reference numeral 746 of Auger is not given any textual description, one of ordinary skill would recognize the line identified at 746 to be parallel to a virtual metatarsal line that extends across the top portion from a point on a medial side of the top portion at about 0.73 times a length of the top portion measured from a heel end of the top portion and extending across the top portion and back toward the heel end at an angle of about between 0 and 45 degrees from a line extending across the top portion from the point on the medial side and perpendicular to the length.
(It is acknowledged that Auger is not expressly to scale and does not identify that 746 extends from a point at about 0.73 the length; however, the claim requires the plurality of weft plies configured to extend in parallel with the virtual metatarsal line; accordingly, a plurality of weft plies is configured to extend in parallel with 746; 746 is parallel to the virtual metatarsal line; and the plurality of weft plies is accordingly configured to extend in parallel with the virtual metatarsal line as claimed).

	Thus the modified Filteau teaches all the claimed limitations relating to the plurality of weft plies and their being configured to extend in parallel with the virtual metatarsal line except the particular limitation at an angle of about 20 degrees.  Rather, the modified Filteau’s angle is between 0 and 45 degrees (see above).
	However, in further view of Auger:
	Auger teaches a range (i.e. between 0 and 45 degrees) that encompasses the claimed value (see above).  Moreover, Auger teaches “The characteristics of a full length composite plate may be modified by changing the orientation of each fiber layer with respect to one another. That is, by changing the angles A1, A2, A3, A4, A5, and A6. In some cases, the percent elongation of the full length composite plate may be modified by changing angles A1, A2, A3, A4, A5, and A6. In some cases, the flex angle of the full length composite plate may be modified by changing angles A1, A2, A3, A4, A5, and A6” (para 111).
	To the extent that Auger teaches a range of angles and that the properties and flex angle of the plate can be modified by changing angles:
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the angle of about between 0 and 45 degrees from a line extending across the top portion from the point on the medial side and perpendicular to the length of the modified Filteau to be about 20 degrees from a line extending across the top portion from the point on the medial side and perpendicular to the length as claimed in order to permit relatively substantial flexibility in the heel to toe direction as opposed to the transverse direction, as suggested by Auger (para 111).

Regarding claim 12:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 7, as set forth above.
The modified Filteau as applied to claim 7 further meets the limitation wherein the weft plies of the top portion are orientated perpendicular with the warp plies (“weft and warp…set at right angles to one another”; para 106 of Auger).
However, the modified Filteau as applied to claim 7 does not expressly teach wherein the weft plies in a heel strike section of the top portion are orientated perpendicular with the warp plies.
Rather, Auger’s portions 720, 730, and 740 are expressly shown in Auger in the forefoot region and as applied to claim 7.  
However, in further view of Auger and in relation to:
Auger teaches “In a preferred embodiment, the weaving pattern comprises the entirety of first fiber layer 704…entirety of second fiber layer 708…entirety of third fiber layer 712.” (paras 107-109).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Filteau such that the weaving patterns depicted in regions 720, 730, and 740 extend throughout the entirety of the layers, as provided for in paras 107-109 of Auger, in order to yield the predictable result of a top layer affording lightweight durable flexibility throughout the entirety of the top layer.
In adopting the modification above, one would arrive at the limitation wherein the weft plies in a heel strike section of the top portion are orientated perpendicular with the warp plies because the modified footwear’s “weft and warp…set at right angles to one another” (para 106 of Auger) extend throughout the entirety of the top layer, including a heel strike section.

Regarding claim 13:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 12, as set forth above.
The modified Filteau as applied to claim 12 further meets the limitation wherein the heel strike section is an area of the top portion extending between a first line extending tangentially along a medial side of the top portion and laterally outward at an angle of about 37 degrees from a line extending tangentially across a heel end of the top portion and a second line, parallel with the first line, spaced a distance from the first line.
(Insofar as the modified footwear’s “weft and warp…set at right angles to one another” (as in para 106 of Auger) and the weft and warp plies extend throughout the entirety of the top layer (see above treatment of claim 12), the modified footwear as applied to claim 12 meets the limitation insofar as what’s further limited in claim 13 is the heel strike section, which is part of the entirety of the top portion; the modified Filteau has a medial side and is a three dimensional object, thus it meets claim limitations).

Regarding claim 14:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 13, as set forth above.
The modified Filteau as applied to claim 13 doesn’t expressly teach wherein the distance is about 35 mm.
While not expressly to scale, one can identify within Auger a heel strike section that appears to meet claim the spatial limitation below, wherein it is known in the art that footwear capable of accommodating a human heel can exceed length dimensions exceeding 35 mm in order to accommodate said heel:

    PNG
    media_image2.png
    495
    712
    media_image2.png
    Greyscale


(It is noted that Filteau is not expressly to scale and the angle between first line and heel end line above may or may not be 37 degrees; however, the modified footwear has such an angle, two parallel lines, and a distance between the two parallel lines regardless of the precise value of the angle above; it is further noted that weft plies being parallel to the lines is not required in claim 13)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Filteau such that the displacement between first and second lines is about 35 mm in order to yield the predictable result of an article of footwear capable of accommodating an adult human heel.

Regarding claim 15:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 13, as set forth above.
The modified Filteau as applied to claim 13 doesn’t expressly teach wherein the weft plies in the heel strike section are parallel with the first and second lines (The first and second lines annotated in the below annotated Fig. 10 – c, as annotated, are parallel to 724 of Auger).  Moreover, one can identify in Auger first and second lines that are parallel with weft plies and an angle analogous to the angle claimed:

    PNG
    media_image3.png
    495
    738
    media_image3.png
    Greyscale


	Regarding the specific limitation:
	wherein the weft plies in the heel strike section are parallel with the first and second lines (and wherein the lines continue to meet claim 13 limitations related to the angle of about 37 degrees):
	The line extending tangentially across the heel end of the top portion in the above annotated Fig. 10 – c is perpendicular to the longitudinal axis 722 of Auger.  The first and second lines annotated in the above annotated Fig. 10 – c, as annotated, are parallel to 724 of Auger.  Although reference numeral 724 of Auger is not given any textual description, one of ordinary skill would recognize the line identified at 724 to be parallel to the weft plies 760 of the modified footwear.
Auger does teach the angle is between 0 and 45 degrees (considering Auger teaches A1 is between 45 and 90 degrees of 722 (para 110), and heel end line above is perpendicular to 722) 
	Thus and in relation to the angle: the modified Filteau teaches all the claimed limitations relating to the weft plies in the heel strike section are parallel with the first and second lines and when the condition herein the heel strike section is an area of the top portion extending between a first line extending tangentially along a medial side of the top portion and laterally outward at an angle of about 37 degrees from a line extending tangentially across a heel end of the top portion and a second line, parallel with the first line, spaced a distance from the first line is met.  Rather, the modified Filteau’s angle is between 0 and 45 degrees (see above).
	However, in further view of Auger:
	Auger teaches a range (i.e. between 0 and 45 degrees) that encompasses the claimed value (see above).  Moreover, Auger teaches “The characteristics of a full length composite plate may be modified by changing the orientation of each fiber layer with respect to one another. That is, by changing the angles A1, A2, A3, A4, A5, and A6. In some cases, the percent elongation of the full length composite plate may be modified by changing angles A1, A2, A3, A4, A5, and A6. In some cases, the flex angle of the full length composite plate may be modified by changing angles A1, A2, A3, A4, A5, and A6” (para 111).
	To the extent that Auger teaches a range of angles and that the properties and flex angle of the plate can be modified by changing angles:
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Filteau such that the angle of about between 0 and 45 degrees from a line extending across the top portion from the point on the medial side and perpendicular to the length of the modified Filteau to be about 37 degrees from a line extending tangentially across a heel end of the top portion as claimed in order to permit relatively substantial flexibility in the heel to toe direction as opposed to the transverse direction, as suggested by Auger (para 111).
	In adopting the modification, one would arrive at the claim 15 limitations (weft plies 760 parallel to first and second lines as in Auger annotated Fig. 10 - c above) while claim 13 limitations (including the limitation pertaining to the angle of about 37 degrees) are met.

Regarding claim 16:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 7, as set forth above.
The modified Filteau as applied to claim 7 doesn’t expressly teach wherein the concentration of intersections of the warp and weft plies are higher in at least one of a heel strike section, an arch section, or a metatarsal section.
However, in further view of Auger:
Rather, Auger’s portions 720, 730, and 740 are expressly shown in Auger in the forefoot region and as applied to claim 7.  
However, in further view of Auger and in relation to:
Auger teaches “In a preferred embodiment, the weaving pattern comprises the entirety of first fiber layer 704…entirety of second fiber layer 708…entirety of third fiber layer 712.” (paras 107-109).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Filteau such that the weaving patterns depicted in regions 720, 730, and 740 extend throughout the entirety of the layers, as provided for in paras 107-109 of Auger, in order to yield the predictable result of a top layer affording lightweight durable flexibility throughout the entirety of the top layer.
In adopting the modification above, one would arrive at intersections of warp and weft plies in an arch section of the top portion because the modified footwear’s “weft and warp…set at right angles to one another” (para 106 of Auger) extend throughout the entirety of the top layer, including a heel strike section.

Regarding the limitation pertaining to the concentration of intersections of the warp and weft plies:

Auger as embodied in Figs. 11-12 teaches an arch section (“arch region 108”; para 115) of a plate wherein a concentration of plate material is higher (in the region of the arch section between flat portions 860 and 862) than the concentration of plate material at the extremities of the arch section (i.e. at the flat portions 860 and 862).  The concentration is higher insofar as the plate is contoured; accordingly the areal concentration (i.e. amount of material per square meter of plate) is greater between 860 and 862 in order to accommodate the contour.  Auger doesn’t show any intersections of warp and weft material in Figs. 11-12, and Figs. 11-12 are not expressly to scale; however, one of ordinary skill would view Figs. 11-12 in context of Fig. 10 and conclude that there are warp and intersections throughout the entirety of the plate, including at the arch region identified in Figs. 11-12.
Auger as embodied in Figs. 11-12 teach the contour results in a footwear “configured to supply stiffness to arch region 108. In some embodiments, second angled portion 866 may be slightly larger in order to increase stability by slowing the rate of pronation along medial side 124. Furthermore, first flat portion 850 and second flat portion 862 are preferably configured to minimize or eliminate buckling when flexed” (para 116).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Filteau such that its arch section comprises the contour as in Figs. 11-12 of Auger (and accordingly arriving at wherein the concentration of intersections of the warp and weft plies are higher in at least one of a heel strike section, an arch section, or a metatarsal section as claimed) in order to supply stiffness to the arch region and minimize/eliminate buckling when flexed, as taught by Auger (para 116). 

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable [Filteau, US 2020/0337409], [Rock, US 5,896,758] , [Dombrow, US 2016/0324269], and [Auger, US 2008/0010863] as applied to claim 7 above, and further in view of [Abdeen, WO 2019/229427 A1]
Regarding claim 17:
Filteau, Rock, Dombrow, and Auger teach the article of footwear of claim 7, as set forth above.
Although the modified Filteau teaches the composition of the inward facing portion is at least some percentage of UHMWPE yarn (refer to above treatment of claim 7), the modified upper does not expressly meet the limitation the composition of the inward facing portion is at least 70% UHMWPE yarn.
However, and in relation to a “liner…, e.g….a boot, a shoe or a sock” (page 6 lines 27-29), Talor teaches the composition of a fabric comprising UHMWPE of 60-100% and 0-40% polyester:
“In embodiments the yarn comprises at least one of (i)…ultra-high-molecular- weight polyethylene…and/or at least one of (i) ….polyester,…In embodiments the yarn comprises …at least 60wt% (i) and/or no more than 40wt% (ii).” (the paragraph spanning pages 5-6)
(It is noted that Abdeen used the character (i) to refer to the polyester in the second line of the excerpt above; however, one of ordinary skill would recognize that the recitation of polyester should have been preceded by the correct indicator “(ii)”.
	Abdeen further teaches: “Suitable cut-resistant fibres include one of, or a blend of two or more of aramid (including para-aramid ), ultra-high-molecular-weight polyethylene (UHMWPE), high strength polypropylene, high strength polyvinyl alcohol, high strength liquid crystal polyesters, and fibre glass. In embodiments the liner comprises ultra-high-molecular- weight polyethylene and/or fibre glass. Typically, the liner comprises cut-resistant fibres together with conventional fibres. (page 5 lines 24-30).
	One of ordinary skill would recognize that the modified Filteau as applied to claim 7 comprises polyester conventional fiber (i.e. polyester) and UHMWPE fiber.  Although the modification as applied to claim 7 does not refer to a cut-resistant property of the UHMWPE fiber, one of ordinary skill would recognize that the modified upper’s composition is a blend of conventional fiber (i.e. polyester) and a different fiber (i.e. UHMWPE) having a special property (i.e. affording good heat transfer properties as taught by Dombrow; refer to above treatment of claim 7) different from that of the conventional fiber.  Accordingly, one of ordinary skill would consider Abdeen’s compositional teaching to be relevant to the combination of conventional fiber and UHMWPE fiber found in the modified upper as applied to claim 7.
	Because Abdeen is concerned with balancing properties of conventional and specialty fibers and provides for adjusting the yarn composition, the percentage range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed percentage values through routine experimentation in order to provide desired degree of heat transfer, cost, and comfort to the upper, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear upper of the modified Filteau such that the composition of the inward facing portion is at least 70% UHMWPE yarn in order to afford a high heat transfer to the upper while maintaining a good balance of cost and comfort to the upper owing to the balance of the yarn comprising the conventional yarn (i.e. polyester) and accordingly the overall composition of the inward facing portion.  One of ordinary skill would be motivated to adopt the change insofar as Filteau teaches the motivation to optimize blended properties (“fabric sheets are…made with…synthetic polymers composed of a…ester, such as polyester…with natural or synthetic fibers to obtain blended properties”; para 46) and is concerned with cost and comfort of the article (para 58).

Regarding claim 18:
Filteau in view of Dombrow teach the footwear upper of claim 7, as set forth above.
Although the modified Filteau teaches the composition of the inward facing portion is at least some percentage of UHMWPE yarn (refer to above treatment of claim 7), the modified upper does not expressly meet the limitation the composition of the inward facing portion is at least 90% UHMWPE yarn.
However, and in relation to a “liner…, e.g….a boot, a shoe or a sock” (page 6 lines 27-29), Talor teaches the composition of a fabric comprising UHMWPE of 60-100% and 0-40% polyester:
“In embodiments the yarn comprises at least one of (i)…ultra-high-molecular- weight polyethylene…and/or at least one of (i) ….polyester,…In embodiments the yarn comprises …at least 60wt% (i) and/or no more than 40wt% (ii).” (the paragraph spanning pages 5-6)
(It is noted that Abdeen used the character (i) to refer to the polyester in the second line of the excerpt above; however, one of ordinary skill would recognize that the recitation of polyester should have been preceded by the correct indicator “(ii)”.
	Abdeen further teaches: “Suitable cut-resistant fibres include one of, or a blend of two or more of aramid (including para-aramid ), ultra-high-molecular-weight polyethylene (UHMWPE), high strength polypropylene, high strength polyvinyl alcohol, high strength liquid crystal polyesters, and fibre glass. In embodiments the liner comprises ultra-high-molecular- weight polyethylene and/or fibre glass. Typically, the liner comprises cut-resistant fibres together with conventional fibres. (page 5 lines 24-30).
	One of ordinary skill would recognize that the modified Filteau as applied to claim 7 comprises polyester conventional fiber (i.e. polyester) and UHMWPE fiber.  Although the modification as applied to claim 7 does not refer to a cut-resistant property of the UHMWPE fiber, one of ordinary skill would recognize that the modified upper’s composition is a blend of conventional fiber (i.e. polyester) and a different fiber (i.e. UHMWPE) having a special property (i.e. affording good heat transfer properties as taught by Dombrow; refer to above treatment of claim 7) different from that of the conventional fiber.  Accordingly, one of ordinary skill would consider Abdeen’s compositional teaching to be relevant to the combination of conventional fiber and UHMWPE fiber found in the modified upper as applied to claim 7.
	Because Abdeen is concerned with balancing properties of conventional and specialty fibers and provides for adjusting the yarn composition, the percentage range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed percentage values through routine experimentation in order to provide desired degree of heat transfer, cost, and comfort to the upper, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the footwear upper of the modified Filteau such that the composition of the inward facing portion is at least 90% UHMWPE yarn in order to afford a high heat transfer to the upper while maintaining a good balance of cost and comfort to the upper owing to the balance of the yarn comprising the conventional yarn (i.e. polyester) and accordingly the overall composition of the inward facing portion.  One of ordinary skill would be motivated to adopt the change insofar as Filteau teaches the motivation to optimize blended properties (“fabric sheets are…made with…synthetic polymers composed of a…ester, such as polyester…with natural or synthetic fibers to obtain blended properties”; para 46) and is concerned with cost and comfort of the article (para 58).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732